Citation Nr: 1420290	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO. 07-22 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for systemic multiple joint arthralgia, to include generalized osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to August 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2006 and June 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The RO denied service connection for systemic arthralgia in February 2006 and service connection for bilateral knee disabilities in June 2006.

The Board remanded the issue on appeal for further development in December 2013. As discussed below, the remand directives concerning the issue of service connection for a left knee disability were not complied with, but the AOJ did substantially comply with the directives as to the issues of service connection for a right knee disability and systemic multiple joint arthralgia. As such, those matters are again before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A current right knee disability has not been shown to be present at any time during the pendency of this claim.

2. Systemic multiple joint arthralgia, to include generalized osteoarthritis, was not shown in service or within the first post-service year, and is not shown to be causally or etiologically related to an in-service event, injury or disease.
CONCLUSIONS OF LAW

1. A right knee disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1112, 1110, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).

2. Systemic multiple joint arthralgia, to include generalized osteoarthritis, was not incurred in or aggravated by service, and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in July 2005 and a supplemental letter in March 2006, prior to the initial unfavorable adjudication in June 2006. These letters advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letters contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in June 2006 and December 2010. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, conducted thorough medical examinations of the Veteran, and provided sufficient supporting rationales for the opinions. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for service connection for a right knee disability and systemic joint arthralgia. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.




II. Merits of the Claim

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). For the purposes of establishing a current disability, pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Further, in instances where the Veteran engaged in combat during a period of war, lay evidence of an in-service event, injury or disease is acceptable if it is consistent with the circumstances, conditions or hardships of service. 38 U.S.C.A. § 1154(b). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. A negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the Veteran contends he is entitled to service connection for a right knee disability and systemic joint arthralgia. Each claim will be addressed in turn using the legal framework laid out above.

A. Right Knee Disability

The Veteran contends he is entitled to service connection for a right knee disability. For the reasons outlined below, the Board finds that service connection for a right knee disability is not warranted on a direct or presumptive basis.

First, direct service connection is not warranted. A viable claim for service connection requires a current disability. 38 C.F.R. § 3.303; Brammer, 3 Vet. App. 223. The Veteran has stated that he has a current right knee disability and has complained of right knee pain. While the Veteran is competent to describe symptoms such as pain, he is not competent to diagnose himself with a right knee disability as such a determination would require medical expertise. Jandreau, 492 F.3d at 1377. As there is no competent lay evidence of a right knee disability, the issue must be decided based on the medical evidence of record. 

During the December 2010 VA examination, the VA examiner noted that x-rays of the right knee showed that it was essentially normal, and no evidence of degenerative changes was noted. In the June 2006 examination, the VA examiner also found that x-rays of the Veteran's right knee showed that the knee was normal and specifically found there to be no evidence of arthritis. Thus, neither VA examiner found any evidence of a right knee disability, whether arthritis or otherwise. A December 2004 radiology report noted that there was "asymmetrical activity at the level of the left knee joint in relation to the right . . .[,]  reflecting degenerative changes." While the right knee is mentioned, it is only mentioned as a comparison point to highlight the presence of asymmetrical changes in the Veteran's left knee.

A January 2005 medical record from the naval hospital in Pensacola, Florida, does reflect a diagnosis of bilateral knee degenerative joint disease (DJD). This diagnosis was not based on contemporaneous x-rays, but was instead based on the December 2004 whole body scan noted above. Although reflecting a diagnosis of a right knee disability, specifically DJD, the Board finds that this diagnosis is outweighed by the other negative medical evidence of record. 

First, the bone scan on which the January 2005 diagnosis relies does not affirmatively state that DJD or any other disability was present in the Veteran's right knee. Instead, as stated previously, the December 2004 bone scan only notes that the Veteran's left knee has asymmetrical changes when compared with the right, which indicates the presence of degenerative changes. Although slightly vague, the most logical reading of this is that the asymmetrical changes present in the left knee are reflective of degenerative changes in that particular knee, not that degenerative changes were present in the right or both knees. Additionally, both the June 2006 and December 2010 VA examiners took x-rays of the Veteran's right knee at the time of the examination and determined that the Veteran did not have a right knee disability, while the January 2005 diagnosis was not supported by contemporaneous x-rays. As the VA examiners' opinions are supported by contemporaneous x-rays, which are relied on by VA for determining whether or not arthritis is present, the Board finds that these opinions are entitled to more probative weight than the January 2005 diagnosis. See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (stating that in order to receive a rating degenerative arthritis must be established via x-ray). Thus, the January 2005 diagnosis is outweighed by the other negative opinions of record, and the preponderance of the competent medical evidence of record is against a finding that the Veteran has had a diagnosis of a right knee disability at any time during the pendency of this claim.

Again, the Board notes the Veteran's complaints of right knee pain and that the Veteran is competent to report such symptoms. The Veteran's medical records also reflect complaints of right knee pain. However, pain alone is not considered to be a disability for VA purposes. Sanchez-Benitez, 13 Vet. App. at 285. Instead, there must be another disability underlying the complaints of pain. Id. As there is no competent lay evidence of a current disability and the preponderance of the medical evidence is against a finding of a distinct disability underlying the Veteran's complaints of pain, the complaints of pain alone are not sufficient to establish a current disability. As there is not a current disability, direct service connection is not warranted. 38 C.F.R. § 3.303; Brammer, 3 Vet. App. 223.

Second, the Veteran's claimed right knee disability cannot be service-connected on a presumptive basis as a chronic disease. See 38 C.F.R. §§ 3.307, 3.309. As the preponderance of the evidence is against a finding that the Veteran has had a right knee disability at any time during the pendency of this claim, it follows that the Veteran does not have a listed chronic disease, and therefore is not eligible for presumptive service connection. 38 C.F.R. §§ 3.307(a), 3.309(a). 

Finally, the Veteran cannot service connect his claimed joint disease on the basis of continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker, 708 F.3d 1331. Again, as the preponderance of the evidence is against a finding that the Veteran has a right knee disability generally, it follows that the Veteran does not have a listed chronic disease. Therefore, service-connection cannot be granted based on continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309(a); Walker, 708 F.3d 1331. 

The preponderance of the evidence is against a finding of a right knee disability for the purposes of direct or presumptive service connection. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Systemic Multiple Joint Arthralgia

The Veteran contends that he is entitled to service connection for systemic multiple joint arthralgia. For the reasons stated below, the Board finds that service connection for systemic multiple joint arthralgia is not warranted on either a direct or presumptive basis.

First, service connection is not warranted on a direct basis. While the veteran does not have a specific diagnosis of systemic multiple joint arthralgia, the December 2010 VA examiner diagnosed the Veteran with generalized osteoarthritis, and therefore the Board finds that the first element of service connection (a current disability) is met.

With respect to the second element, the preponderance of the evidence is against a finding of an in-service event, injury, or disease. The Veteran has indicated that he experienced generalized joint pain while in service, which he is competent to report. Jandreau, 492 F.3d at 1377. However, the Veteran cannot diagnose himself as having a disability such as generalized osteoarthritis while in service, as such a determination requires medical training and expertise. Id.

Further, to the extent the Veteran has indicated that he suffered from generalized joint pain in service, his statements conflict with the medical evidence of record. The Veteran's service treatment records reflect that at various periods he was diagnosed with a right foot, right ankle, left knee, right knee, right shoulder, and left hand injuries, and that the Veteran complained of pain in conjunction with those injuries. However, at no point during service was the Veteran diagnosed with systemic multiple joint arthralgia, generalized osteoarthritis, or any other generalized joint disorder. Service treatment records also do not reflect complaints of generalized joint pain while in service. While numerous complaints of pain are noted in the Veteran's service treatment records, these complaints are consistently specific to injuries the Veteran sustained in service, such as the right ankle, right shoulder, and right knee injuries. While the Veteran indicated on his February 1994 and March 1999 reports of medical history that he suffered from swollen or painful joints, on both occasions he specifically stated that this referred to either his left knee or both knees, and not generalized joint pain. As there is no evidence of a diagnosis or complaints of systemic multiple joint arthralgia or another generalized joint disability while in service, the preponderance of the evidence is against a finding of an in-service event, injury or disease.

Regardless, even assuming the presence of an in-service event, injury, or disease, the preponderance of the evidence is against a finding that the Veteran's systemic joint arthralgia is causally or etiologically related to his service. The Veteran has stated that his claimed systemic multiple joint arthralgia is related to service. While the Veteran is competent to state that he has experienced symptoms since service, he is not competent to provide an opinion as to the presence of a causal relationship between his currently diagnosed generalized osteoarthritis and his active duty service, as to do so requires medical expertise in the field of psychiatric medicine. Jandreau, 492 F.3d at 1377. 

The December 2010 VA examiner found that the Veteran had osteoarthritis bilaterally in his elbows, wrists, hands, ankles, and feet. However, based on the x-rays taken, the VA examiner opined that the Veteran's generalized osteoarthritis was not related to his active service as it was consistent with the natural aging process. Further, the examiner found that there was no indication that the Veteran's generalized osteoarthritis was worse than should be expected for an individual of the Veteran's age. A December 2004 whole-body bone imaging report indicated that there was an abnormal area of increased uptake at the level of the 7th rib on the left and potential degenerative changes of the left knee, but that otherwise the study was nonspecific. No diagnosis of systemic multiple joint arthralgia or generalized osteoarthritis was given based on the whole-body image. No other medical opinions concerning the issue of nexus are of record. 

Post-service treatment records do reflect complaints by the Veteran of generalized joint pain, but conflict with respect to the onset. A September 2001 medical record reflects a complaint by the Veteran of generalized joint pain with the onset being roughly September 1998. However, a July 2004 treatment record reflects another complaint of generalized joint pain and identifies an onset date of July 2001. While possibly due to the passage of time, these inconsistencies undermine the credibility of the Veteran's statements concerning the presence of generalized joint pain since service. Further, none of these treatment records attribute the Veteran's complaints of generalized joint pain to service, with the September 2001 medical record specifically noting that there was no detectable pathology for the complaints.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's systemic joint arthralgia is causally related to his active duty service. As such, direct service connection is not warranted in this case. 38 C.F.R. § 3.303.

Second, the Veteran's systemic joint arthralgia cannot be service-connected on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.307, 3.309. The Veteran has been diagnosed with generalized osteoarthritis, which is encompassed by the broader listed category of arthritis. See 38 C.F.R. §§ 3.309(a). However, the Veteran's disability did not manifest within the applicable one year period. The first diagnosis of generalized arthritis, and confirmation thereof via x-ray, was during the December 2010 VA examination. The first note indicating that symmetric arthritis in multiple joints might be present occurred in July 2004, but this was not corroborated by x-ray findings. Thus, even relying on the notation that is not supported by x-ray confirmation, the Veteran's generalized arthritis did not manifest until approximately 4 years after his separation from service, which is outside the applicable presumptive period. 38 C.F.R. § 3.307(a). As a result, service connection for generalized osteoarthritis is not warranted on a presumptive basis.

Finally, service connection for osteoarthritis cannot be established on the basis of continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker, 708 F.3d 1331. As stated above, generalized osteoarthritis is encompassed by the listed term arthritis, and therefore is a chronic disease. 38 C.F.R. §§ 3.303(b), 3.309(a); Walker, 708 F.3d 1331. 

However, continuity of symptomatology has not been shown in this case. As stated previously, while there are notations of complaints of pain in relation to various diagnosed in-service injuries, there are no complaints of generalized joint pain while in service. Thus, the preponderance of the evidence is against a finding that a osteoarthritis or a generalized arthritis disorder manifested in service to an extent sufficient to identify the disease and allow for sufficient observation to establish chronicity. 38 C.F.R. § 3.303(b). Therefore, service connection based on continuity of symptomatology is not warranted.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service event, injury or disease or a nexus; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for systemic multiple joint arthralgia, to include generalized osteoarthritis, is denied.




	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran's claim was previously remanded by the Board in November 2010 for further development. As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). Consequently, the Board regrettably must again remand this case.

Specifically, in November 2010 the Board noted that since a left knee disability was noted upon the Veteran's entry into service, a new VA examination was required in order to determine whether there was clear and convincing evidence that the Veteran's left knee disability both pre-existed service and, if it pre-existed, did not worsen beyond the natural progression of the disability during active service. While the RO scheduled a new VA examination, the VA examiner did not address whether the Veteran's left knee disability pre-existed service. Therefore, the November 2010 remand was not substantially complied with, and the issue of service connection for a left knee disability must be remanded again so that the examination can be accomplished as directed in the November 2010 remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the examiner who provided the December 2010 VA examination, or another appropriate medical professional. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. 

After reviewing the claims file, the reviewer should answer the following questions:

a) Is there clear and unmistakable evidence that the Veteran's left knee disability pre-existed his active duty service? 

b) If so, is there clear and unmistakable evidence that the Veteran's preexisting left knee disability was not permanently worsened beyond the natural progress of the disability during his service?

For the purposes of this question, the examiner should note the Veteran's report of left knee bursitis one year prior to his entry into service in February 1974.  Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service."

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the left knee disability by the Veteran's active duty service.

c) If the answer to either question (1) or (2) directly above is no, answer the following questions: 

1) Did the Veteran's left knee disability manifest to a compensable degree within 1 year from the date of his separation from service?

2) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's left knee disability was otherwise incurred in or aggravated by service?

Review of the entire claims file is required; however, attention is invited to the Veteran's February 1975 enlistment report of medical history where he reports the presence of bursitis in his left knee starting in approximately February 1973.

A detailed rationale supporting the reviewer's opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


